              Case 4:18-cv-01060-YGR Document 262 Filed 08/21/20 Page 1 of 3



 1   Beth E. Terrell, SBN #178181
     Email: bterrell@terrellmarshall.com
 2   Jennifer Rust Murray, Admitted Pro Hac Vice
     Email: jmurray@terrellmarshall.com
 3   Amanda M. Steiner, SBN #190047
     Email: asteiner@terrellmarshall.com
 4   TERRELL MARSHALL LAW GROUP PLLC
     936 North 34th Street, Suite 300
 5   Seattle, Washington 98103
     Telephone: (206) 816-6603
 6   Facsimile: (206) 319-5450
 7   [Additional counsel appear on signature page]
 8   Attorneys for Plaintiffs and Proposed Classes
 9
                                UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
11
     DANIEL BERMAN, STEPHANIE
12   HERNANDEZ, and ERICA RUSSELL,                        NO. 4:18-cv-01060-YGR
13                                                        SUPPLEMENTAL DECLARATION OF
                            Plaintiffs,                   BETH TERRELL IN SUPPORT OF
            v.                                            PLAINTIFFS’ RENEWED MOTION
14
                                                          FOR CLASS CERTIFICATION
     FREEDOM FINANCIAL NETWORK, LLC,
15   FREEDOM DEBT RELIEF, LLC, FLUENT,                    JURY TRIAL DEMAND
     INC., and LEAD SCIENCE, LLC,
16
                                                          Honorable Yvonne Gonzalez Rogers
                            Defendants.
17
                                                          DATE:     September 8, 2020
18                                                        TIME:     2:00 p.m.
                                                          LOCATION: Oakland Courthouse
19                                                                  Courtroom 1 - 4th Floor

20

21          I, Beth Terrell, declare as follows:

22          1.      I am a member of the law firm of Terrell Marshall Law Group PLLC, counsel of

23   record for Plaintiffs in this matter. I am a member in good standing of the bars of the states of

24   California and Washington. I respectfully submit this declaration in support of Plaintiffs’ Reply

     SUPPLEMENTAL DECLARATION OF BETH TERRELL IN SUPPORT OF
     PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION - 1
     CASE NO. 4:18-CV-01060-YGR
              Case 4:18-cv-01060-YGR Document 262 Filed 08/21/20 Page 2 of 3



 1   in Support of Renewed Motion for Class Certification. I have personal knowledge of the facts set
 2   forth in this declaration, and could testify competently to them if called upon to do so.
 3          2.      Attached hereto as Exhibit 30 is a true and correct copy of excerpts from the
 4   Transcript of Pretrial Motions Proceedings (ECF No. 260) in Krakauer v. Dish Network, LLC;
 5   M.D.N.C.; No. 1:14-cv-00333-CCE-JEP.
 6          3.      Attached hereto as Exhibit 31 is a true and correct copy of the Amended Joint
 7   Stipulation Regarding Call Categories (ECF No. 277) filed in Krakauer v. Dish Network, LLC;
 8   M.D.N.C.; No. 1:14-cv-00333-CCE-JEP.
 9          4.      Attached hereto as Exhibit 32 is a true and correct copy of excerpts from the July
10   2, 2020 deposition of Stephanie Hernandez.
11          5.      Attached hereto as Exhibit 33 is a true and correct copy of excerpts from the June
12   29, 2020 deposition of Erica Russell.
13          I declare under penalty of perjury under the laws of the United States of America that the
14   foregoing is true and correct.
15          EXECUTED this 21st day of August, 2020, at Seattle, Washington.
16
                                                    /s/ Beth E. Terrell, SBN #178181
17                                                 Beth E. Terrell, SBN #178181
18

19

20

21

22

23

24

     SUPPLEMENTAL DECLARATION OF BETH TERRELL IN SUPPORT OF
     PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION - 2
     CASE NO. 4:18-CV-01060-YGR
              Case 4:18-cv-01060-YGR Document 262 Filed 08/21/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2
            I, Beth Terrell, hereby certify that on August 21, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to the following:
 5
                    Jay T. Ramsey, SBN #273160
 6                  Email: jramsey@sheppardmullin.com
                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 7                  1901 Avenue of the Stars, Suite 1600
                    Los Angeles, California 90067-6055
 8                  Telephone: (310) 228-3700
                    Facsimile: (310) 228-3701
 9
                    Neil Asnen
10                  Email: nasnen@kleinmoynihan.com
                    Evan King
11                  Email: eking@kleinmoynihan.com
                    KLEIN MOYNIHAN TURCO LLP
12                  450 Seventh Avenue
                    New York, New York 10123
13                  Telephone: (646) 350-1736
                    Facsimile: (212) 216-9559
14
                    Attorneys for Defendants Freedom Financial Network, LLC, Freedom Debt
15                  Relief, LLC, Fluent, Inc., and Lead Science, LLC

16          DATED this 21st day of August, 2020.

17                                               TERRELL MARSHALL LAW GROUP PLLC

18
                                                 By: Beth E. Terrell, SBN #178181
19                                                  Beth E. Terrell, SBN #178181
                                                    Email: bterrell@terrellmarshall.com
20                                                  936 North 34th Street, Suite 300
                                                    Seattle, Washington 98103
21                                                  Telephone: (206) 816-6603
                                                    Facsimile: (206) 319-5450
22
                                                 Attorneys for Plaintiffs and the Proposed Classes
23

24

     SUPPLEMENTAL DECLARATION OF BETH TERRELL IN SUPPORT OF
     PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION - 3
     CASE NO. 4:18-CV-01060-YGR
